Van Vorst, J. —
The plaintiff relies exclusively upon the Canada judgment as a ground for a recovery in this action, no proof having been given of the original cause of action upon which the suit in Canada was brought. But it has been repeatedly adjudicated that the judgment of the court of a sister state even has no binding effect in this state, unless the court had jurisdiction of the subject-matter and of the person of the party sought to be affected thereby, and that the want of jurisdiction renders the judgment a mere nullity here (Kerr agt. Kerr, 41 N. Y., 272, 275).
In Starbuck agt. Murray (5 Wend., 148, 158) Marcy, J., says: “ If the defendant had not proper notice of, and did *514not appear to the original action, all the state courts, with one exception, agree in the opinion that the paper introduced as to him is no record ” (Shumway agt. Stillmam,, 4 Cowen, 272; Borden agt. Fitch, 15 Johns., 121; Noyes agt. Butler, 6 Barb., 613; Bradshaw agt. Heath, 13 Wend., 407).
■ And the record itself, if it contained an untrue statement with regard to the service of process upon the defendant, or ,as to his appearance, can be contradicted when offered in , evidence. The record is not conclusive as to a recital of jurisdictional facts, and the defendant is at liberty to show ■want of jurisdiction although the record avers the contrary (Noyes agt. Butler, supra ; Gilman agt. Gilman, 126 Mass. R., 646).
But the learned counsel for the plaintiff urges that the service upon the defendant, at Chautauqua county, of a copy of the bill of complaint, under the laws of Canada, gave the court jurisdiction of the person of the defendant. I cannot agree with him in such contention.
. ¡No sovereignty can extend its powers beyond its own territorial limits to subject either person or property to its judicial decision. Every exercise of authority of this sort, beyond this limit is a nullity (Story on Conflict of the Laws, sec. 539).
The jurisdiction of state courts is limited by state lines (Ewer agt. Coffin, 1 Cushing R., 23).
This last case states that “ upon principle it is difficult to see how an order of a court, served upon a party out of the state in which it is issued, can have any greater effect than knowledge brought home to the party in any other way.”
A citizen of one state or country cannot be compelled to go into another state or country to litigate a civil action by means of process served in his own state or country. And a judgment obtained upon such service, where no appearance is made by the person so served, can impose no personal liability which will be recognized beyond the state in which the action originated (Freeman on Judgments, secs. 564, 567).
In Holmes agt. Holmes (4 Lans., 392), it is held that in *515order that the court have jurisdiction of the person of the defendant, it is necessary that the defendant be served with the process of the court, or voluntarily appear in the action, and “ that such service of process can only be made within the territorial jurisdiction of the court ” (Dunn agt. Dunn, 4 Paige, 425; Ex parte Green agt. Onondaga Com. Pleas, 10 Wend., 592; Folger agt. Columbia Ins. Co., 99 Mass., 267).
The plaintiff claims, however, that the defendant was a citizen of Canada, although residing in the state of Hew York at the time of the service upon him of the bill of complaint, and that the Canada court had jurisdiction over his person, wheresoever he was served. There is no evidence that he was other than a citizen of the country of his residence. But if the fact was as it is claimed, as a resident of Hew York, a judgment to be enforced against him personally elsewhere than in the country where it was obtained, cannot be supported by such a service (Story's Conflict of the Laws, sec., 640).
I have carefully considered all the authorities cited by the learned counsel for the plaintiff, and cannot find that they announce a doctrine or practice in opposition to that above stated.
The comity due to the courts of other countries is urged as a ground for a recovery here upon this judgment.
The courts of this state do recognize foreign judgments as binding here, when the record shows that the courts rendering a judgment had jurisdiction of the subject and of the person of the defendant, and give full credit to such judgments by refusing to retry the matters when once determined in an action where the foreign courts had acquired such jurisdiction.
We go no further with respect to judgments of a sister state.
I do not think that the plaintiff has established a cause of action against the defendant, and the complaint should be dismissed with costs.